t c memo united_states tax_court barry gustin and carolina gustin petitioners v commissioner of internal revenue respondent docket no filed date r disallowed certain losses claimed by ps from various partnerships in tax years and r determined that p-h’s basis in each of the partnerships was limited to p-h’s cash contributions which did not include p-h’s contributions of subscription notes r applied sec_704 i r c and disallowed losses which exceeded p-h’s adjusted bases in the partnerships the partnerships involved are subject_to the unified partnership procedures contained in secs i r c r has begun a partnership-level examination of two partnerships for which ps claimed losses in and however r did not initiate a partnership-level examination of the partnership for which ps claimed a loss in the normal period of limitations for making partnership-level adjustments regarding expired and r agrees that he is bound by the partnership’s treatment of partnership items -- - ps filed a motion to dismiss for lack of jurisdiction ps argue that a notice_of_deficiency which adjusts items affected by partnership items is invalid if it 1s issued before the completion of partnership-level proceedings r concedes that we lack jurisdiction over the and taxable years see 87_tc_783 held the tax_court has jurisdiction to redetermine the deficiency for partnership-level proceedings were not initiated a notice of final_partnership_administrative_adjustment was not issued by r and the 3-year period of limitations for assessment under sec a i r c expired r acknowledges that he cannot pursue a deficiency based on partnership-level adjustments for tax_year asa result the parties must accept the partnership--level treatment of partnership items 94_tc_853 however p-h’s basis in the partnership while affected by partnership items is not itself a partnership_item see 95_tc_1 donald l feurzeig for petitioners g michelle ferreira for respondent memorandum opinion ruwe judge the matter before the court is petitioners’ motion to dismiss for lack of jurisdiction under rule respondent determined deficiencies with respect to petitioners’ federal income taxes for and those deficiencies were based on respondent’s determination that ‘unless otherwise indicated all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners’ deductions of partnership losses were limited to petitioners’ bases in the partnerships on the basis of our opinion in 87_tc_783 respondent concedes that we lack jurisdiction over petitioners’ and tax years because ongoing partnership--level proceedings see secs have not been completed with respect to partnerships that gave rise to deficiencies for those years the issue remaining for decision is whether we have jurisdiction to redetermine a deficiency for petitioners’ tax_year petitioners resided in berkeley california at the time they filed their petition in mr gustin invested in a partnership called annona venture annona he made a cash contribution of dollar_figure and also contributed a recourse subscription note of dollar_figure mr gustin was a general_partner in annona the partnership return filed by annona included a schedule_k-1 partner’s share of income credits deductions etc which reported items relating to mr gustin line f of the schedule_k-1 entitled partner’s share of liabilities contains no entry line j entitled analysis of partner’s capital_account shows capital contributed during year by mr gustin of dollar_figure the schedule_k-1 shows mr gustin’s share of losses as dollar_figure petitioners deducted that amount on their form_1040 u s individual_income_tax_return for - on date respondent issued a notice_of_deficiency to petitioners for their tax_year respondent determined that mr gustin’s adjusted_basis in annona was dollar_figure and disallowed loss deductions from annona that were claimed on petitioners’ form_1040 to the extent those deductions exceeded dollar_figure see sec_704 the section a period of limitations for making adjustments to annona partnership items expired on date after the notice_of_deficiency was issued petitioners filed their petition on date annona was subject_to the unified partnership procedures of sections but respondent did not conduct a partnership- level examination of annona’s partnership return respondent acknowledges that a notice of final_partnership_administrative_adjustment fpaa will not be issued for annona and that there will be no adjustments to any partnership items of annona for the unified partnership procedures were added to the code as part of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 under those procedures the tax treatment of items of partnership income loss deductions and credits is determined in partnership-level proceedings rather than in separate proceedings involving the the unified partnership procedures have been amended since their effective date of date and those procedures are now contained in sec_6221 through - - partners sec_6221 h conf rept pincite 1982_ 2_cb_600 under sec_6223 the secretary shall mail to each partner notice of the beginning of an administrative_proceeding at the partnership level as well as an fpaa resulting from any such proceeding a tax_matters_partner may within days after the date the fpaa is mailed file a petition for the readjustment of partnership items with the tax_court a district_court or the claims_court sec_6226 if a petition is filed the court has jurisdiction over all partnership items for the year to which the fpaa relates as well as the proper allocation of those items among the partners sec_6226 petitioners argue that we lack jurisdiction over the deficiency in this case because an fpaa has not been issued and a partnership-level proceeding has not been completed for annona’s tax_year petitioners claim that the notice_of_deficiency is invalid and that we cannot review as part of our normal deficiency procedures adjustments respondent made to mr gustin’s basis in annona nor respondent’s disallowance of losse sec_5see 94_tc_853 the purpose behind the enactment of sec_6221 et seq was to have one proceeding to determine all of the partnerships items with respect to a partnership all of the partners would be eligible participants in such a proceeding and the results of that proceeding would then be automatically applied to each of the partner’s returns without the necessity of further deficiency procedures -- - under sec_704 respondent argues that a partnership-level proceeding was not required to determine mr gustin’s basis and to apply the loss limitations respondent states that he does not intend to issue an fpaa that he can no longer make adjustments to partnership items for annona’s tax_year that he accepts the partnership’s treatment of partnership items and that partnership-level proceedings are completed when he accepts the partnership’s treatment of partnership items without adjustment the instant case is similar to 94_tc_853 in roberts the commissioner did not commence a partnership-level examination did not issue an fpaa and did not otherwise seek to adjust the partnership items reported on the partnerships’ returns the notice_of_deficiency was issued on date disallowing partnership losses claimed by the taxpayers because of alleged stop-loss agreements with third parties see sec_465 on date the period of limitations for assessing a tax attributable to any partnership_item under section a expired on date the taxpayers filed their petition and then filed a motion to dismiss for lack of jurisdiction in roberts v commissioner supra pincite we held that side agreements for purposes of the sec_465 at-risk - provisions were not partnership items’ but were affected items we observed that determination of affected items must await the outcome of the partnership proceeding but held that we had jurisdiction in that case stating however the outcome of the partnership proceeding may be acceptance of the partnership return as filed as a result of the fact that there was no partnership proceeding and there can no longer be a partnership proceeding under the normal statute_of_limitations we do not read section a a to mean that a partnership proceeding must be opened and closed in order for there to be a determination with regard to an affected_item we also find no requirement in the statute or regulations that prohibits affected items from being considered in a proceeding involving a personal tax case providing subject matter jurisdiction exists id pincite petitioners direct us to our more recent opinion in 116_tc_5 in which we stated see sec_6231 which provides sec_6231 definitions --for purposes of this subchapter--- partnership_item ---the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level see sec_6231 which provides the term ‘affected item’ means any item to the extent such item is affected by a partnership_item a notice_of_deficiency issued prior to the completion of the partnership-level proceeding is invalid to the extent it relates to a partnership_item or an affected_item no fpaa was issued by respondent and no partnership-level proceedings have been commenced regarding the prepetition partnership losses in the present case accordingly if the nol carryovers at issue constitute affected items as petitioners contend we must grant the motion to dismiss on the basis that the notice_of_deficiency is invalid as it relates to those items citation omitted the language cited by petitioners was unnecessary for the disposition of that case and should be viewed in its context in katz v commissioner supra pincite we stated the issue as follows whether the manner in which partnership items are allocated between a partner in bankruptcy and the partner’s bankruptcy_estate is a determination which pursuant to the tefra procedures must be made at the partnership level we therefore shall determine our jurisdiction based on the resolution of this latter issue we held the manner in which the distributive_share of a partner in bankruptcy is allocated between the partner and the bankruptcy_estate is not a partnership_item under sec_6231 i r c accordingly such allocation need not be resolved in a partnership-level proceeding pursuant to the uniform audit and litigation procedures of secs i r c id pincite our holding in katz did not depend on the status of the nol_carryover as an affected_item and we did not make a determination that the nol carryovers were not affected items however since the commissioner was not challenging the --- - allocation of partnership-level losses among partners a partnership_item but was instead challenging the suballocation of that item between a partner and his bankruptcy_estate ie an affected_item it follows that we exercised jurisdiction to redetermine a deficiency attributable to an affected_item even though an fpaa had not been issued and partnership-level proceedings were not initiated therefore the jurisdictional holding in katz supports rather than contradicts the position taken by this court in roberts v commissioner supra in 114_tc_519 we granted the taxpayer’s motion to dismiss for lack of jurisdiction we concluded that a notice_of_deficiency is invalid where it is based on affected items and is issued before the completion of the related partnership-level proceedings in that case an fpaa was issued which proposed partnership adjustments and a partnership-level proceeding had been initiated and was pending in the tax_court a notice_of_deficiency was issued on the same date as the fpaa see 114_tc_533 and before the partnership-level proceedings were completed -- - in the instant case an fpaa was not issued and partnership-- level proceedings were not initiated respondent has not proposed any adjustments to partnership items and agrees that he is bound by the partnership’s determinations of partnership items under those circumstances the outcome at the partnership level is acceptance of the partnership’s treatment of its partnership items and a notice_of_deficiency regarding affected items can be the basis for our jurisdiction see 94_tc_853 the seminal case in this area is 87_tc_783 in maxwell the potential for a duplication of procedures prompted this court to limit our jurisdiction over the deficiencies relating to affected items affected items depend on partnership level determinations cannot be tried as part of the personal tax case and must await the outcome of the partnership proceeding id pincite we have previously considered this language and have appropriately declined to afford it an interpretation that is broader than what was required for the disposition of the jurisdictional issue in that case petitioners rely on our statement in maxwell that affected items depend on partnership level determinations and cannot be tried as part of the personal tax case and must await the outcome of a partnership proceeding maxwell v commissioner supra pincite petitioners have taken that statement out of context in maxwell respondent had determined deficiencies and additions to tax by disallowing certain claimed partnership losses at the time of the issuance of the notice_of_deficiency however a partnership proceeding had been commenced but no fpaa had as yet been issued under those circumstances the additions to tax were affected items and had to await the outcome of the partnership proceeding they could not be determined as part of the personal income_tax case roberts v commissioner supra pincite thus maxwell is distinguishable from this case because here there are no partnership-level proceedings underway and respondent has accepted the partnership’s treatment of partnership items in 102_tc_550 we stated generally respondent is prohibited from assessing a deficiency regarding a partnership_item without first attempting to adjust the item in a partnership level proceeding and issuing a notice of final_partnership_administrative_adjustment fpaa sec_6225 once the partnership level proceeding is complete or if no partnership level proceeding is necessary then a partner’s individual income_tax for the related tax period can be affected by the partnership_item which was reported and or adjusted at the partnership level x emphasis added we decided that partnership-level proceedings were not required because the commissioner was not questioning the treatment of the partnership_item at the partnership level and because the deficiency related to an affected_item reported on the taxpayers’ return which is within the subject matter jurisdiction of this court in a partner’s deficiency proceeding id pincite we also observed respondent may accept the partnership’s characterization of the item and only question the position of a partner without the superfluous step of conducting a partnership proceeding id pincite a partner’s basis in his partnership_interest is an affected_item sec_301 a -1t b temporary proced admin regs fed reg date our normal deficiency procedures apply to any deficiency attributable to affected items which require partner level determinations sec a a since a partner’s basis in a partnership_interest may require determinations at the partner level deficiencies attributable to adjustments to basis must be made at the partner level see 95_tc_1 in the notice_of_deficiency respondent determined since your distributive_share of the partnership loss is limited to the extent of your adjusted_basis we have disallowed the amount in excess of your basis dollar_figure as shown respondent’s determination is based on an adjustment to mr gustin’s basis in his partnership_interest an affected_item mr gustin’s partnership loss is affected by partnership items however basis is not itself a partnership_item and can be the appropriate subject of deficiency proceedings in this case respondent acknowledges that he cannot make an adjustment to a partnership_item and he accepts the partnership return as filed the treatment of partnership items on annona’s partnership return is final and binding on both respondent and petitioners however that does not present itself as a jurisdictional issue where as here the only adjustments stated are to affected items we hold that the notice_of_deficiency based on affected items is valid where an administrative partnership-level proceeding has not been initiated and respondent is bound by the partnership’s treatment of partnership items we hold that we have jurisdiction to redetermine the deficiency for petitioners’ tax_year an appropriate order will be issued ‘petitioners contend that the determination of basis will require an examination of annona’s books_and_records and that this involves a determination of partnership items which requires partnership-level proceedings we rejected the same argument in roberts v commissioner t c pincite stating nothing in the tefra partnership provisions indicates that we cannot analyze documents and records at the partnership level in a deficiency proceeding we lack jurisdiction only to redetermine partnership items that the partnership was required to take into account at the partnership level sec_6231 in the absence of a partnership proceeding those matters are considered final at the partnership level emphasis added fn ref omitted
